DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group III invention and species election of SEQ ID NO:21 filed on 20 November 2020 is acknowledged.  The traversal is on the ground(s) that IL-2, IL-9, and IL-15 are cited in dependent claims only and relate to specific embodiments of a pharmaceutical combination comprising IL-7 and IL-25, where the combination additionally comprises IL-2, IL-9, or IL-15, and each of the cytokines represents a mere example of the scope of IL-7 and IL-25, thus, by requiring Applicant to elect one specific cytokine of IL-2, IL-9, or IL-15 and limit prosecution to the elected embodiments; that the Examiner is in effect dividing up an independent claim and refusing to examine its entire scope, which required division of previously presented independent claim 47 directly contravenes the prevailing patent law prohibiting restriction requirement within the scope of a single claim; and that Applicant respectfully proposes that the Examiner consider treating Applicant’s election of group III, the part of “IL-7 and IL-25 and IL-15,” as a provisional species election of IL-15. 
This is not found persuasive because the restriction requirement is based on lack of unity of invention for the reasons of record set forth in the last Office Action mailed on 9/24/2020.  MPEP also makes it clear that the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim (MPEP R 1.475(e)).
The requirement is still deemed proper and is therefore made FINAL.

 
Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/4/2019 and 1/21/2020 are acknowledged and have been considered.  A signed copy is attached hereto.  

Priority acknowledgement
This application is a national stage entry (371) of PCT/CN2017/083203 with the international filing date of 05/05/2017, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Claims
Claims 48, 53, 54 and 56 are objected to for encompassing a non-elected subject matter: IL-2 and IL-9.  The applicant is required to amend the claims to read only upon the elected invention.

Claim 58 is objected to for the following informalities, appropriate correction is required for each item:
Claim 58 recites “wherein the peptide linkers one or more of the linker …”, which grammar is improper.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 47-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 is indefinite for the recitation “a prophylactically … effective amount” because it is unclear what it is meant (since it is unpredictable as to who would have a malignant tumor, and a malignant tumor cannot be prevented), and how such a prophylactically effective amount can be determined.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “a pharmaceutical combination comprising: IL-7 …, and IL-25 …” because it is unclear what “a … combination” is meant.  For example, does it mean a composition comprising a mixture of IL-7 and IL-25 polypeptides; or does it mean two compositions comprising IL-7 and IL-25, respectively, which are administered together; or does it mean something else?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 14 is similarly indefinite.  
Claim 50 is indefinite and confusing for the recitation “wherein the pharmaceutical combination is a recombinant protein” because it is unclear what it is meant; and it seems that the “combination” here is not a pharmaceutical composition (which sounds like in claim 47), but a protein, which is unclear whether it means a fusion protein or a conjugate/complex or something else.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “at least 70%, 80%, 90%, 95% or 99% identity to the amino acid sequence …” in lines 4 and 7 because the claim recites broad ranges or limitations (at least 70%, for example) together with narrow ranges or limitations (at least 99%, for example) that falls within the broad range or limitation.  Thus, there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See MPEP § 2173.05(c).  All of 80%, 90%, 95% and 99% are embraced by “at least 70%”, it is unclear why higher % are recited since the lowest % is the only pertinent limitation.  Furthermore, the claim recites “an active portion thereof”, which is unclear as to how it differs from “an active part thereof” in claim 47, from which claim 50 is dependent.  Claims 52-54 are similarly indefinite.  
Claim 56 is indefinite for the recitation “wherein … IL-15 or an active part or variant thereof further comprise …” because there is insufficient antecedent basis for this “wherein …” limitation in the claim (“wherein” - refers back).
Claim 57 is indefinite and confusing for the recitation “the recombinant protein further comprises … linkers that are cleavable … intratumorally” because it is unclear what such a linker is.  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 47-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a malignant tumor with a therapeutically effective amount of a pharmaceutical composition comprising IL-7 and IL-25 or comprising IL-7, IL-25 and IL-15 (elected), does not reasonably provide enablement for a method for preventing a malignant tumor with a prophylactically effective amount of said composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The independent claim 47 recites “a method for preventing … a malignant tumor” with a pharmaceutical combination comprising IL-7 and IL-25, which reads on cancer prevention.  However, the specification does not provide an evidence of any kind indicating that cancer or malignant tumor can be prevented by IL-7 and IL-25.  Further, prior art search reveals that it has not established that any cancer or malignant tumor can be prevented, let alone, can be prevented by IL-7 and IL-25.  All that has been shown is that cancer or malignant tumor can be treated.  To prevent an individual from having cancer or malignant tumor would necessarily mean that an individual would have to be first identified as at the risk before a cancer or malignant tumor develops, and then be given said IL-7 and IL-25, and such administration would ensure that the individual would not develop the cancer or malignant tumor.  As neither the prior art nor the specification has established or demonstrated how to identify individuals who would develop a malignant tumor, or the preventing effect of an IL-7 and IL-25 on a malignant tumor; the claimed method of preventing a malignant tumor is not enabled.
Due to the large quantity of experimentation necessary to determine the preventing effect of an IL-7 and IL-25 on a malignant tumor, and to determine how to identify a patient who would cancer or a malignant tumor; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex and unpredictable nature of the invention; the state of the prior art, which has not established that cancer or a malignant tumor can be prevented; and the breadth of the claims which embraces cancer prevention; undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Written Description 
Claims 47-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 47-58 encompass “IL-7 or an active part or variant thereof”, “IL-25 or an active part or variant thereof” and “IL-15 or an active part or variant thereof” (claims 47 and 48, for example); % variants of the IL-7, IL-25 and IL-15 of SEQ ID NO:3, 7 and 5, respectively, “an active part or variant thereof” or “an active portion thereof” (claims 50 and 52-54, for example); which read on any or all IL-7, IL-25 and IL-15 or an active part or variant thereof; “a tumor-targeting single-chain or single-domain antibody” (claim 55); and “linkers that are cleavable … intratumorally” (claim 57).  However, the specification merely discloses the human IL-7, IL-25 and IL-15 (SEQ ID NO:3, 7, 5, respectively), and two fusion proteins of IL-25-IL-7 (SEQ ID NO:30) and IL-25-IL-7-IL-2 (SEQ ID NO:31); and no other IL-7, IL-25 and IL-15; no % variants or “an active part (portion) or variant thereof” of the IL-7, IL-25 and IL-15 of SEQ ID NO:3, 7 and 5, respectively, no tumor-targeting single-chain or single-domain antibody, and no linker cleavable intratumorally, meeting the limitations of the claims are ever identified or particularly described in the present application.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, with respect to IL-7, IL-25 and IL-15, the specification disclosed only one single species (human); and 0 species for the claimed % variants and “an active part or variant thereof”; and provides no structural and functional correlations for the IL-7, IL-25 and IL-15.  Further, the specification discloses 0 species for the claimed tumor-targeting single-chain or single-domain antibody, and linker cleavable intratumorally.  There is no way for one skilled in the art to predict the structures of the encompassed % variants, an active part or variant thereof, a tumor-targeting single-chain or single-domain antibody, and a linker cleavable intratumorally.  As such, the skilled artisan cannot envision the detailed chemical structure of these encompassed molecules, therefore, conception is not achieved regardless of the complexity or simplicity of making a polypeptide, a variant or an active part thereof, an antibody or a peptide linker.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Based on the lack of knowledge of structural and functional relationship and the unpredictable nature of the invention, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of any or all IL-7, IL-25 and IL-15, the % variants and an active part or variant thereof; the tumor-targeting single-chain or single-domain antibody, and the linkers cleavable intratumorally.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
Therefore, only the human IL-7, IL-25 and IL-15 (SEQ ID NO:3, 7, 5, respectively), and their fusion proteins thereof, but not the full breadth of the claims (any or all IL-7, IL-25 and IL-15; the % variants and an active part or variant thereof of SEQ ID NO:3, 7 and 5, respectively; “a tumor-targeting single-chain or single-domain antibody”, and “peptide linkers that are cleavable … intratumorally”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: As the claims are indefinite for the reasons above, for example, it is not clear what the pharmaceutical combination in claim 47 is meant.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims (see MPEP 2173.05 (q)).  Based on the claim language, the pharmaceutical combination is interpreted to mean a pharmaceutical composition. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, S. (WO 2005/014642 A2, 2/17/2005; provided by applicants), and Benatar et al. (Cancer Immunol Immunother. 2010 Jun; 59(6): 805-17).  
Paul discloses cytokine fusion proteins with the formula X-Y or Y- X, wherein X represents a first immunoregulating polypeptide and Y represents a second immunoregulating polypeptide different from X; a nucleic acid molecule encoding such a fusion protein and a vector comprising such a nucleic acid molecule, a pharmaceutical composition comprising such a fusion protein, a nucleic acid molecule, a vector, infectious viral particles and a host cell as well as the therapeutic use thereof, which are particularly useful in the field of gene therapy and immunotherapy, especially for treating cancers and infectious diseases (page 1, 1st and 2nd paragraphs, for example), wherein first polypeptide (X) is fused in frame with the coding sequence of the second polypeptide (Y) either directly or through a linker (page 8, lines 7-10, for example); and wherein the cancers include, among others, glioblastoma, sarcoma, melanomas, breast cancer, prostate cancer, pancreatic cancer (page 51, lines 14-22, for example).  Further, Paul teaches specific cytokine fusion proteins, which include an IL-15-IL-7 fusion protein (IL-15/IL-7) (page 15, last two lines).  Furthermore, Paul demonstrates the antitumor activity following intratumoral injections of Ad expressing IL-15-containing fusions in mice bearing B16F10 tumors, including Ad-mIL-15/mIL-7 (adenoviral vector comprising the nucleic acid molecule encoding an IL-15-IL-7 fusion protein) (page 88, Example 6, and Fig. 9).  Paul does not teach the use of IL-25 in combination with IL-7, or with IL-7 and IL-15.   
Benatar teaches that human IL-17E has significant antitumor efficacy against several tumor types in vivo, including melanoma, pancreatic, colon, lung, and breast tumor models (abstract, page 814, 1st column, last paragraph, and page 816, 1st column, last paragraph, for example).  Note, IL-25 is also known as IL-17E.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition comprising IL-7, IL-25 and IL-15, or a fusion protein thereof, and to use such a composition for treating cancer such as breast cancer, following the teachings of Paul and Benatar.  The person of ordinary skill in the art would have been motivated to do so for cancer treatment, and reasonably would have expected success because Paul and Benatar have demonstrated the anticancer activity of IL-7, IL-25 and IL-15.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, S. (WO 2005/014642 A2, 2/17/2005; provided by applicants), and Benatar et al. (Cancer Immunol Immunother. 2010 Jun; 59(6): 805-17), as applied to claims 47-49 above, and further in view of Lauder et al. (US 2005/0164352, 7/28/2005); Wright et al. (US 8,287,851, 10/16/2012); and Schonfeld et al. (US 2013/0280221, 10/24/2013).
The teachings of Paul and Benatar are reviewed above.  Neither reference teaches the specific IL-7, IL-25 and IL-15 of SEQ ID NO:3, 7 and 5, respectively.
Lauder teaches the human IL-7, which amino acid sequence of SEQ ID NO:1 is 100% identical to the present SEQ ID NO:3.  Additionally, Lauder teaches Fc-IL-7 fusion proteins (page 1, [0014], for example). 
Wright teaches the human IL-17E (IL-25), which amino acid sequence of SEQ ID NO:1 is 100% identical to the present SEQ ID NO:7.  Additionally, Wright teaches that 17E polypeptides can also be produced as fusion proteins, such as IL-17E-Fc and the resultant fusion protein can be readily purified using a protein A column (column 14, lines 60-65).  Further, Wright teaches a method of treating cancer with the IL-17E, including, among others, breast cancer, prostate cancer, pancreatic cancer, melanoma (column 33, lines 4-10; and claim 3, for example).  
Schonfeld teaches the human IL-15, which amino acid sequence of SEQ ID NO:1 is 100% identical to the present SEQ ID NO:5.  
With respect to claims 50-57, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition comprising IL-7, IL-25 and IL-15, or a fusion protein thereof using the human IL-7, IL-25 and IL-15 as taught by Lauder, Wright and Schonfeld, wherein the fusion protein comprises one or more linkers; and to use such a composition for treating cancer in human patients such as breast cancer, following the teachings of Paul, Benatar, Lauder, Wright and Schonfeld.  The person of ordinary skill in the art would have been motivated to do so for cancer treatment, and reasonably would have expected success because Paul had demonstrated the success in making a cytokine fusion protein; and making a recombinant polypeptide or a recombinant fusion protein is routine in the art.

Claims 47-58 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, S. (WO 2005/014642 A2, 2/17/2005; provided by applicants); Benatar et al. (Cancer Immunol Immunother. 2010 Jun; 59(6): 805-17); Lauder et al. (US 2005/0164352, 7/28/2005); Wright et al. (US 8,287,851, 10/16/2012); and Schonfeld et al. (US 2013/0280221, 10/24/2013), as applied to claims 47-57 above, and further in view of Lowman et al. (US 2015/0079088, 3/19/2015). 
The teachings of Paul, Benatar, Lauder, Wright and Schonfeld are reviewed above.  None of the references teaches the linker of SEQ ID NO:21 (elected).
Lowman teaches a cleavable peptide linker, which amino acid sequence of SEQ ID NO:26 (page 11, [0092], for example) is 100% identical to the present SEQ ID NO:21.  
With respect to claim 58, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition comprising a fusion protein using the human IL-7, IL-25 and IL-15 as taught by Lauder, Wright and Schonfeld and Lowman’s linker of SEQ ID NO:26; and to use such a composition for treating cancer in human patients such as breast cancer, following the teachings of Paul, Benatar, Lauder, Wright, Schonfeld and Lowman.  The person of ordinary skill in the art would have been motivated to do so for cancer treatment, and reasonably would have expected success because Paul had demonstrated the success in making a cytokine fusion protein; and making a recombinant polypeptide or a recombinant fusion protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.

Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/26/21